Citation Nr: 0947670	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Patricia M. Dunn, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 through 
December 1970.  This period of active duty included service 
in Vietnam from January through December of 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The claims file was 
subsequently transferred to the RO in Boston, Massachusetts 
for further handling.

In a November 2007 decision issued by the Board, the 
Veteran's claim of service connection for PTSD was denied.  
The matter was subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court), and by the 
Court's order of June 2009, was remanded to the Board.  On 
remand, the Board was instructed to remand the matter to the 
RO so that the Veteran could be provided adequate notice in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
regarding necessary evidence to support his claim of service 
connection for PTSD.

In September 2009, the Veteran, through his appointed 
representative, submitted additional evidence which included 
a motion styled as "Motion for a Speedy Decision Because of 
the Severe Illness of the Veteran," the Veteran's motion for 
remand which was filed with the Court in June 2009, service 
personnel records, September 2008 letter from National 
Archives and Records Administration to the Veteran's 
representative, and a unit history pertaining to the 589th 
Engineer Battalion for the period from August through October 
of 1970.  This additional evidence was accompanied by a 
waiver of original jurisdiction of the RO, executed pursuant 
to 38 C.F.R. § 20.1304(c).  This evidence has been 
incorporated into the claims file and has been considered as 
part of the record on appeal.

With regard to the Veteran's "Motion for a Speedy Decision 
Because of the Severe Illness of the Veteran," the Board 
finds that this motion neither cites any applicable 
regulations nor is framed as a motion seeking to place the 
Veteran's claim on an advanced docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Although the motion requests a "speedy 
decision" on the basis that the Veteran has been diagnosed 
with liver cancer and was being prepared for liver 
transplant, the only exhibit attached to the Veteran's motion 
indicates diagnoses of hepatitis C virus, cirrhosis, and a 4 
centimeter lesion that was suspicious for hepatocellular 
carcinoma.  Additional information regarding the scope of the 
Veteran's motion and his current medical condition would be 
required to rule on the Veteran's motion.  Given the 
favorable findings set forth more fully below, however, the 
Veteran's motion is moot and efforts to obtain further 
information would merely result in delay.


FINDINGS OF FACT

1.  The evidence for and against the Veteran's claim for 
service connection for PTSD is in relative equipoise on the 
question of whether the Veteran engaged in combat with the 
enemy during active duty service.

2.  The diagnosed PTSD is consistent with the circumstances, 
conditions, or hardships of in-service combat. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence showing 
a diagnosis of the condition, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of 38 U.S.C.A. § 1154(b) must be resolved on a 
case-by-case basis.  The factual determination as to whether 
a veteran was engaged in combat with the enemy is a question 
to be decided by the reasonable doubt standard.  See 
VAOPGCPREC 12-99.

Where VA determines that the veteran did not engage in combat 
with the enemy and was not a POW, or that the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran's unit records constituted independent 
descriptions of rocket attacks that were experienced by his 
unit when he was stationed in Vietnam, which, when viewed in 
the light most favorable to him, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.

In this case, the Veteran was diagnosed with PTSD at an April 
2004 VA psychiatric examination.  The Veteran reported that, 
while in Vietnam, he was assigned the duties of a mechanical 
engineer but was responsible for carrying out various duties 
including guard duty, security duty, performing mine sweeps, 
and operating a bulldozer to clear jungle.  He stated that he 
frequently took mortar fire while performing these duties.  
He also related that he witnessed the bodies of slain 
soldiers, as well as separate incidents in which a friend was 
killed and in which his convoy was attacked by mortar fire.  
It is unclear from the VA examiner's report as to whether the 
Veteran's claims file was reviewed in conjunction with the 
examination.  Nonetheless, based upon the service history 
provided by the Veteran, the examiner concluded that "the 
[V]eteran [met] minimal standards for posttraumatic stress 
disorder in that he was involved in a life-threatening 
situation in Vietnam where he experienced and witnessed loss 
of life and loss of limbs."

Consistent with the service history provided by the Veteran 
at his VA examination, service personnel records reflect that 
the Veteran served in Vietnam from January through December 
of 1970.  The records further reflect that during that time, 
he was assigned to the 687th Engineer Company from January 
through September 1970, and to the 589th Engineer Battalion, 
73rd Engineer Company from September 1970 through December 
1970.

The unit history for the 589th Engineer Battalion reveals 
that during the Veteran's service from approximately 
September 22, 1970 to December 5, 1970 in that unit, the 
589th Engineer Battalion was subject to enemy detonation of 
explosives and mines, and automatic weapons fire.  Consistent 
with the Veteran's lay contentions, the unit history reflects 
the incurrence of some casualties.

Based upon the evidence of record, the Board finds that the 
evidence for and against the Veteran's claim for service 
connection for PTSD is in relative equipoise on the question 
of whether the Veteran engaged in combat with the enemy 
during active duty service.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran engaged the enemy in combat.  
Accordingly, his reported stressors of exposure to incoming 
enemy fire and witnessing of dead soldiers is established by 
his lay testimony.  The Veteran's PTSD, diagnosed at his July 
2004 VA examination, is consistent with the circumstances, 
conditions, and hardships of combat.  Also, the Veteran's 
PTSD was found by the VA examiner to be related to the 
Veteran's exposure to combat in Vietnam.  There is no 
evidence in the claims file contradicting the VA examiner's 
conclusion.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's PTSD was first manifest in service.  
Service connection is accordingly warranted for this 
disorder.  As such, the claim is granted in full.

II.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


